        Case 2:16-cr-00037-TOR          ECF No. 152        filed 08/23/21     PageID.411 Page 1 of 2
 PROB 12C                                                                           Report Date: August 23, 2021
(6/16)

                                      United States District Court                        FILED IN THE
                                                                                      U.S. DISTRICT COURT
                                                                                EASTERN DISTRICT OF WASHINGTON
                                                     for the
                                                                                 Aug 23, 2021
                                       Eastern District of Washington                SEAN F. MCAVOY, CLERK


                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Earl Anderson, III                      Case Number: 0980 2:16CR00037-TOR-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, U.S. District Judge
 Date of Original Sentence: September 7, 2016
 Original Offense:         Failure to Register, 18 U.S.C. § 2250
 Original Sentence:        Prison - 30 months              Type of Supervision: Supervised RElease
                           TSR - 60 months

 Revocation Sentence:      Prison - 6 months
 (May 2, 2019)             TSR - 48 months

 Revocation Sentence:      Prison - 8 months
 (November 3, 2020)        TSR - 36 months
 Asst. U.S. Attorney:      Patrick J. Cashman              Date Supervision Commenced: June 11, 2021
 Defense Attorney:         Katherine Westerman             Date Supervision Expires: June 10, 2024


                                         PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 06/23/2021.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            4           Mandatory Condition #1: You must not commit another federal, state or local crime.

                        Supporting Evidence: It is alleged Mr. Anderson violated his conditions of supervised
                        release by committing obstruction of a law enforcement officer on August 22, 2021.

                        On November 3, 2020, Mr. Anderson’s supervised release was revoked. He was made aware
                        of his conditions of supervision upon release.

                        On August 22, 2021, the undersigned officer received an email from a police officer with
                        the Spokane Police Department. The police officer advised that contact was made with Mr.
                        Anderson in Coeur d’Alene Park. Mr. Anderson attempted to run away from three police
                        officers; however, he was apprehended on his U.S. Marshals warrant. He was cited for
                        obstructing a law enforcement officer and booked into the Spokane County Jail.
Case 2:16-cr-00037-TOR   ECF No. 152   filed 08/23/21   PageID.412 Page 2 of 2
